JOSEPH AND THERESA FABRI, Petitioners
v.
AC & S CORP., A. W. CHESTERTON, INC., COMBUSTION ENGINEERING, INC., CROWN CORK & SEAL CO., INC., GARLOCK, INC., GOULDS PUMPS, INC., GREENE TWEED & CO., INC., HOPEMAN BROS., MELRATH GASKET HOLDING CO., INC., METROPOLITAN LIFE INSURANCE CO., OWENS-ILLINOIS, INC., RAPID AMERICAN CORPORATION, UNIROYAL, INC., WESTINGHOUSE ELECTRIC CORP., RILEY STOKER CORP., CROUSEHINDS, CRANE PACKING, WEIL MCLAIN CO., HALLIBURTON CO., WORTHINGTON, INC., CRANE CO., GOODYEAR TIRE AND RUBBER CO., DURABLA MANUFACTURING CO., CLEAVER BROOKS, PECORA CORP., Respondents
No. 6 EAL 2008.
Supreme Court of Pennsylvania, Eastern District.
September 19, 2008.

ORDER
PER CURIAM.
AND NOW, this 19th day of September, 2008, the Petition for Allowance of Appeal is DENIED.
Madame Justice Greenspan did not participate in the consideration or decision of this matter.